W. Allen, J.
The evidence with reference to which the instructions which were refused were asked, and the instructions excepted to were given, was that, after Mrs. Manchester had forbidden the defendant to enter her dwelling-house, and while she was in the house opposing his entrance, he used force upon her person in order to overcome her resistance and enter the house.
The defendant contends that he had a right to the custody of his child; that the child was detained from him by Mrs. Manchester in the house; that his only object in entering the house was to obtain the child; and that he had a right to enter for that purpose, and to use necessary and reasonable force to overcome resistance to his entrance. But we think that the right to the custody of the child, if the defendant possessed it, gave him no right to enter the house when opposed by the occupant; and that the intentional use of force upon Mrs. Manchester, in order to overcome her resistance and effect an entrance, was unlawful. The instructions given were to this effect, and were correct; and the instructions asked were properly refused.

Exceptions overruled.